Information to identify the case:
Debtor 1              Cedric Ferdinand Shufford                                         Social Security number or ITIN        xxx−xx−0691
                      First Name   Middle Name     Last Name                            EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                Social Security number or ITIN _ _ _ _
                      First Name   Middle Name     Last Name
(Spouse, if filing)
                                                                                        EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Middle District of Alabama                    Date case filed in chapter 13               July 20,
                                                                                        2019

Case number:          19−32000                                                          Date case converted to chapter 7           May 24,
                                                                                        2021


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                                         10/20

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at https://pacer.uscourts.gov).

No one in the bankruptcy clerk's office may give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                     About Debtor 2:

1.      Debtor's full name                       Cedric Ferdinand Shufford

2.      All other names used in the aka Cedric F Shufford, aka Cedric Shufford
        last 8 years

3.     Address                               PO Box 4124
                                             Montgomery, AL 36103

4.     Debtor's attorney                     Debora Palmer                                          Contact phone 334−262−0400
                                             Clenney and Palmer, LLC
       Name and address                      1761 Taliaferro Trail                                  Email: debora@clenneypalmer.com
                                             Montgomery, AL 36117

5.     Bankruptcy trustee                    Carly B Wilkins                                        Contact phone 334−269−0269
                                             Carly B. Wilkins, P.C
       Name and address                      560 South McDonough Street                             Email: cwilkins@cbwlegal.com
                                             Suite A
                                             Montgomery, AL 36104
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
Debtor Cedric Ferdinand Shufford                                                                                            Case number 19−32000


6. Bankruptcy clerk's office                      One Church Street                                  Hours open:
                                                  Montgomery, AL 36104                               8:30 AM − 4:00 PM
    Documents in this case may be filed at this
    address. You may inspect all records filed                                                       Contact phone 334−954−3800
    in this case at this office or online at
    https://pacer.uscourts.gov.
                                                                                                     Date: May 25, 2021

7. Meeting of creditors                           June 25, 2021 at 09:00 AM                          Location:

    Debtors must attend the meeting to be         The meeting may be continued or                    Appear by Video − Montgomery 7,
    questioned under oath. In a joint case,       adjourned to a later date. If so, the date         https://www.zoomgov.com/j/16179724435
    both spouses must attend. Creditors may
    attend, but are not required to do so.        will be on the court docket.
                                                  Valid photo identification required.
                                                  No cell phones or cameras will be allowed in
                                                  the building.


8. Presumption of abuse                           The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to                     Filing deadline: August 24, 2021
                                               discharge or to challenge whether
    The bankruptcy clerk's office must receive certain debts are dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                  You must file a complaint:
                                                  • if you assert that the debtor is not entitled to
                                                    receive a discharge of any debts under any of the
                                                    subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                    or

                                                  • if you want to have a debt excepted from discharge
                                                    under 11 U.S.C § 523(a)(2), (4), or (6).

                                                  You must file a motion:
                                                  • if you assert that the discharge should be denied
                                                    under § 727(a)(8) or (9).


                                                  Deadline to object to exemptions:                  Filing deadline: 30 days after the conclusion of
                                                  The law permits debtors to keep certain property   the meeting of creditors
                                                  as exempt. If you believe that the law does not
                                                  authorize an exemption claimed, you may file an
                                                  objection.


10. Proof of claim                                No property appears to be available to pay creditors. Therefore, please do not file a
                                                  proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless    will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.                deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                               The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                  not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                  exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                                  https://pacer.uscourts.gov. If you believe that the law does not authorize an exemption
                                                  that the debtors claim, you may file an objection. The bankruptcy clerk's office must
                                                  receive the objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                          page 2
                                                              United States Bankruptcy Court
                                                               Middle District of Alabama
In re:                                                                                                                 Case No. 19-32000-BPC
Cedric Ferdinand Shufford                                                                                              Chapter 7
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 1127-2                                                  User: admin                                                                 Page 1 of 4
Date Rcvd: May 25, 2021                                               Form ID: 309A                                                             Total Noticed: 66
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

##               Addresses marked '##' were identified by the USPS National Change of Address system as undeliverable. Notices will no longer be delivered by
                 the USPS to these addresses; therefore, they have been bypassed. The debtor's attorney or pro se debtor was advised that the specified notice was
                 undeliverable.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on May 27, 2021:
Recip ID                 Recipient Name and Address
db                     + Cedric Ferdinand Shufford, PO Box 4124, Montgomery, AL 36103-4124
aty                    + Charles James, II, Serious Injury Law Group, P.C., 418 Scott Street, PO Box 781, Montgomery, AL 36101-0781
aty                    + Charles N. Parnell, III, Parnell & Parnell, P.A., PO Box 2189, Montgomery, AL 36102-2189
aty                      Larry E. Darby, Esq, Darby Law Firm, LLC, Post Office Box 3905, Montgomery, AL 36109-0905
aty                      Leonard N. Math, Chambless & Math, P.O. Box 230759, Montgomery, AL 36123-0759
sp                     + Charles James, II, Serious Injury Law Group, Inc., 418 Scott Street, PO Box 781, Montgomery, AL 36101-0781
cr                     + Cora Buckhanon, C/O DARBY LAW FIRM, LLC, PO BOX 3905, Montgomery, AL 36109-0905
cr                       HOPE CREDIT UNION SUCCESSOR BY MERGER TO TRI-RIVER, C/O CHAMBLESS MATH & CARR, PC, PO BOX 230759,
                         MONTGOMERY, AL 36123-0759
intp                   + Veronica Taylor, PO Box 4124, Montgomery, AL 36103-4124
4255493                + Alabama Title Loans, Inc., c/o Legal Dept, 8601 Dunwoody Place, Ste. 406, Atlanta, GA 30350-2550
4255496                + Aspen Mastercard, P.O. Box 11801, Newark, NJ 07101-8101
4255498                + Cedar Creek Apartments, 4233 Cedar Creek Circle, Montgomery, AL 36106-3619
4255505                + Donald Earl Fazekas, 458 S. Lawrence Street, Montgomery, AL 36104-4254
4255507                + Elite Custom Wheels, 3631 McGhee Road, Montgomery, AL 36111-3325
4270011                + GUARDIAN CREDIT UNION, 1028 Lagoon Business Loop, Montgomery, AL 36117-8617
4255510                  Geico Auto Insurance, Attn: Legal Dept, 1 Geico Plaza, Washington, DC 20076-0001
4255511                + Haynes Ambulance, 2530 E 5th Street, Montgomery, AL 36107-3126
4255512                + Hope Federal Credit Union, 1748 University Blvd., Jackson, MS 39204-5027
4255513                + Jackson Hospital, 1725 Pine Street, Montgomery, AL 36106-1117
4255516                + Max Federal Credit Union, P.O. Box 244040, Montgomery, AL 36124-4040
4255517                + Michael Hassell, Jr., P.O. Box 2189, Montgomery, AL 36102-2189
4255519                + Nationwide, CSCL Dispute Team, 800 Walnut St, MAC F 4031-080, Des Moines, IA 50309-3605
4255521                + Pack Management, 9120 Double Diamond Pkwy, Ste. 4074, Reno, NV 89521-4842
4255522                + Peak 3 Holdings, LLC, 221 North Harbor Blvd., Ste A, Fullerton, CA 92832-1834
4255526                + RJM Aquisitions, 575 Underhill Blvd., Syosset, NY 11791-3426
4255525                + RimTyme Custom Wheels, 2809 E. South Blvd., Montgomery, AL 36116-2513
4272238                + STEWIN ENTERPRISES, LLC., C/O PARNELL & PARNELL, P.A., P.O. BOX 2189, MONTGOMERY, AL 36102-2189
4255527                + South Trust Bank, 1201 Main Street, Columbia, SC 29201-3200
4255528                + Stewin Enterprises, LLC, P.O. Box 2189, Montgomery, AL 36102-2189
4255532                + Title Cash, 5232 Atlanta Highway, Montgomery, AL 36109-3322
4255534                + Vieaux Care Apartments, 3543 Carter Hill Road, Montgomery, AL 36111-3435
4255539                + WOW Cable, 770 N. Eastern Blvd., Montgomery, AL 36117-8619
4255536                + Western Finance, 7020 Vaughn Road, Montgomery, AL 36116-1370

TOTAL: 33

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                  Notice Type: Email Address                                    Date/Time                 Recipient Name and Address
aty                       Email/Text: debora@clenneypalmer.com
                                                                                        May 25 2021 20:49:00      Debora Palmer, Clenney and Palmer, LLC, 1761
                                                                                                                  Taliaferro Trail, Montgomery, AL 36117
tr                     + EDI: QCBWILKINS.COM
                                                                                        May 26 2021 00:23:00      Carly B Wilkins, Carly B. Wilkins, P.C, 560 South
                                                                                                                  McDonough Street, Suite A, Montgomery, AL
District/off: 1127-2                                         User: admin                                                      Page 2 of 4
Date Rcvd: May 25, 2021                                      Form ID: 309A                                                  Total Noticed: 66
                                                                                               36104-4605
4255491         + Email/Text: bankruptcy@500fastcash.com
                                                                        May 25 2021 20:49:00   500 Fast Cash, 515 G SE, Miami, OK 74354-8224
4255492         + Email/Text: bnc@advanceamerica.net
                                                                        May 25 2021 20:49:00   Advance America, 3003 50th Street, Ste. 500,
                                                                                               Lubbock, TX 79413-4139
4270618           EDI: CAPITALONE.COM
                                                                        May 26 2021 00:23:00   Capital One Bank (USA), N.A., by American
                                                                                               InfoSource as agent, PO Box 71083, Charlotte, NC
                                                                                               28272-1083
4255497         + Email/Text: opsqa_usbankruptcy@cashnetusa.com
                                                                        May 25 2021 20:49:00   Cashnet.usa, 175 W. Jackson Blvd., Ste. 1000,
                                                                                               Chicago, IL 60604-2863
4255499         + Email/Text: dl-csgbankruptcy@charter.com
                                                                        May 25 2021 20:50:00   Charter Communications, 400 Atlantic Street, 10th
                                                                                               Floor, Stamford, CT 06901-3512
4255500         + Email/Text: bncnotices@checkintocash.com
                                                                        May 25 2021 20:50:00   Check Into Cash, 201 Keith Street, Ste. 80,
                                                                                               Cleveland, TN 37311-5867
4255501         + EDI: WABK.COM
                                                                        May 26 2021 00:23:00   Colonial Finance, P.O. Box 6429, Greenville, SC
                                                                                               29606-6429
4255503         + Email/Text: ebnnotifications@creditacceptance.com
                                                                        May 25 2021 20:49:00   Credit Acceptance, 25505 W Twelve Mile, Suite
                                                                                               3000, Southfield, MI 48034-8331
4255504         + Email/PDF: creditonebknotifications@resurgent.com
                                                                        May 25 2021 21:29:12   Credit One Bank, P.O. Box 98872, Las Vegas, NV
                                                                                               89193-8872
4255506         + Email/Text: bkinfo@ccfi.com
                                                                        May 25 2021 20:49:00   Easy Money, 1102 Ann Street, Montgomery, AL
                                                                                               36107-3002
4255508         + EDI: AMINFOFP.COM
                                                                        May 26 2021 00:23:00   First Premier, 3820 N. Louise Avenue, Sioux
                                                                                               Falls, SD 57107-0145
4285974         + Email/Text: jfreeman@hopecu.org
                                                                        May 25 2021 20:49:00   HOPE CREDIT UNION, 400 ARBA STREET,
                                                                                               MONTGOMERY, AL 36104-5106
4257704           Email/PDF: resurgentbknotifications@resurgent.com
                                                                        May 25 2021 21:29:13   LVNV Funding, LLC, Resurgent Capital Services,
                                                                                               PO Box 10587, Greenville, SC 29603-0587
4255515         + Email/Text: bncnotices@checkintocash.com
                                                                        May 25 2021 20:50:00   Loan by Phone, Village Center, 201 Keith Street
                                                                                               SW #80, Cleveland, TN 37311-5867
4292929         + EDI: MID8.COM
                                                                        May 26 2021 00:23:00   MIDLAND FUNDING LLC, PO BOX 2011,
                                                                                               WARREN MI 48090-2011
4255518         + EDI: MID8.COM
                                                                        May 26 2021 00:23:00   Midland Funding, LLC, 2365 Northside Dr. Ste
                                                                                               300, San Diego, CA 92108-2709
4255520         + EDI: NFCU.COM
                                                                        May 26 2021 00:23:00   Navy Federal Credit Union, 820 Follin Ave.,
                                                                                               Vienna, VA 22180-4907
4305037         + EDI: NFCU.COM
                                                                        May 26 2021 00:23:00   Navy Federal Credit Union, PO Box 3000,
                                                                                               Merrifield VA 22119-3000
4255524         + Email/Text: newbk@Regions.com
                                                                        May 25 2021 20:50:00   Regions Bank, 2050 Parkway Office Circle,
                                                                                               Hoover, AL 35244-1805
4255502           Email/Text: smbk@heightsfinance.com
                                                                        May 25 2021 20:49:00   Covington Credit, 150 Executive Center Drive,
                                                                                               Greenville, SC 29615
4255529         + EDI: SWCR.COM
                                                                        May 26 2021 00:23:00   SW CRDT SYS, 4120 International, Carrollton,
                                                                                               TX 75007-1958
4255530         + EDI: RMSC.COM
                                                                        May 26 2021 00:23:00   Syncb/Walmart, P.O. Box 960024, Orlando, FL
                                                                                               32896-0024
4264398           EDI: AIS.COM
                                                                        May 26 2021 00:23:00   T Mobile/T-Mobile USA Inc, by American
                                                                                               InfoSource as agent, PO Box 248848, Oklahoma
                                                                                               City, OK 73124-8848
4255531           Email/Text: BankruptcyNotices@titlemax.com
                                                                        May 25 2021 20:50:00   Title Bucks, 3119 Atlanta Hwy, Montgomery, AL
                                                                                               36109
4255533           Email/Text: BankruptcyNotices@titlemax.com
District/off: 1127-2                                                 User: admin                                                           Page 3 of 4
Date Rcvd: May 25, 2021                                              Form ID: 309A                                                       Total Noticed: 66
                                                                                     May 25 2021 20:50:00    Title Max, 15 Bull Street, Ste. 200, Savannah, GA
                                                                                                             31401
4255494                     Email/Text: bankruptcy@tritonmgt.com
                                                                                     May 25 2021 20:50:00    Always Money, P.O. Box 241525, Montgomery,
                                                                                                             AL 36124
4255523                     Email/Text: bankruptcy@tritonmgt.com
                                                                                     May 25 2021 20:50:00    Quick Pawn Shop, 2591 Madison Avenue,
                                                                                                             Montgomery, AL 36107
4255535                   + Email/Text: bankruptcy@westernshamrockcorp.com
                                                                                     May 25 2021 20:50:00    West Shamrock, 801 S. Abe Street, San Angelo,
                                                                                                             TX 76903-6735
4255537                   + Email/Text: ebankruptcy@woodforest.com
                                                                                     May 25 2021 20:50:00    Woodforest Bank, 25231 Grogans Mill Road,
                                                                                                             Spring, TX 77380-3103
4255538                   + EDI: WABK.COM
                                                                                     May 26 2021 00:23:00    World Acceptance Corporation, PO Box 6429,
                                                                                                             Greenville, SC 29606-6429
4288388                   + EDI: WABK.COM
                                                                                     May 26 2021 00:23:00    World Finance Corp. c/o World Acceptance Corp.,
                                                                                                             Attn: Bankruptcy Processing Center, PO Box
                                                                                                             6429, Greenville, SC 29606-6429

TOTAL: 33


                                                      BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID            Bypass Reason   Name and Address
cr                  *+              Stewin Enterprises LLC, C/O PARNELL & PARNELL, P.A., P.O. BOX 2189, MONTGOMERY, AL 36102-2189
4255495             ##+             Ameriloan, P.O. Box 111, Miami, OK 74355-0111
4255509             ##+             First Sun, 33 South Perry Street, Montgomery, AL 36104-3756
4255514             ##+             John Holiday, 4425 Landward Lane, Millbrook, AL 36054-2205

TOTAL: 0 Undeliverable, 1 Duplicate, 3 Out of date forwarding address


                                                     NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: May 27, 2021                                          Signature:           /s/Joseph Speetjens




                                    CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on May 25, 2021 at the address(es) listed below:
Name                                Email Address
Bankruptcy Administrator
                                    ba@almb.uscourts.gov

Carly B Wilkins
                                    cwilkins@cbwlegal.com kesco@cbwlegal.com;cwilkins@ecf.axosfs.com

Charles James, II
                                    on behalf of Spec. Counsel Charles James II chuck@seriouslawyers.com, sthomaslegal@yahoo.com

Charles N. Parnell, III
                                    on behalf of Creditor Stewin Enterprises LLC bkrp@parnellsoutheast.com

Debora Palmer
District/off: 1127-2                                     User: admin                                                          Page 4 of 4
Date Rcvd: May 25, 2021                                  Form ID: 309A                                                      Total Noticed: 66
                          on behalf of Debtor Cedric Ferdinand Shufford debora@clenneypalmer.com connie@clenneypalmer.com

Larry E. Darby, Esq
                          on behalf of Creditor Cora Buckhanon LDarbyEsq@knology.net bankruptcy@alabamaevictions.com;darbylawfirm@yahoo.com

Leonard N. Math
                          on behalf of Creditor HOPE CREDIT UNION SUCCESSOR BY MERGER TO TRI-RIVERS FEDERAL CREDIT UNION
                          noticesmd@chambless-math.com

Sabrina L. McKinney
                          trustees_office@ch13mdal.com


TOTAL: 8
